Exhibit 99.6 1 People’s Republic of China Mining Licence (Copy) No. 1400000631218 Authorised Mining Representative: Shanxi Wealth Aluminate Material Co., Ltd Coordiantes of the Mining Area: Location: Sangzao Village Lijiaxiang Town Fenyang City No.X CoordianteY Coordiante Name of the Mine: Limestone Mine of Shanxi Wealth Aluminate Material Co., Ltd Type of Company: Limited Liabilty Company Type of Mining: Limestone for Construction Use Method of Mining: Open Air Production Scale: 150,000 tons/year Area of the Mine: 0.0214 sq km Mining Depth: From 980 m to 880 m, with totally 4 inflexions Date of Expiry: Jan, 2006 to Jan, 2025 Date: Jan 10, 2006 2
